DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the first election species in the reply filed on 10-07-2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.   For examinations purposes it is presumed that the limitations following the term “in particular” are optional and not required by the claim.

Regarding claims 5 and 19 the phrase "funnel-shaped" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examinations purposes examiner is interpreting the limitation “funnel –shaped” as a shape where it’s wide at the top and narrow at the bottom. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5-7,9-10,12, 14,16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisele et al (WO2015062779A1),hereinafter Eisele.
Regarding claim 1, Eisele teaches 
a valve housing (valve housing 32a, 32b, figure 1) which encloses a valve interior (space inside of valve housing 32a, 32b, figure 1) and which has a supply connection (vacuum supply side 38a,38b, figure 1) for connecting to a vacuum supply, and an intake side (suction chamber 20, figure 1), 
- a flexible partition wall (flexible dividing wall 46, figure 1) which runs in such a way that a control space (control space 48, figure 1) extends on one side of the flexible partition wall (flexible dividing wall 46, figure 1) inside the valve housing (valve housing 32a, 32b, figure 1) and that the intake side (suction chamber 20, figure 1), lies on the other side of the flexible partition wall (flexible dividing wall 46, figure 1) wherein the control space (control space 48, figure 1) is connected to the supply connection (vacuum supply side 38a,38b, figure 1), and the control space (control space 48, figure 1) is connected to the intake side (suction chamber 20, figure 1) via a throttle passage (throttle point 66, figure 1) in such a way that a flow path (“the suction passage can have a suction throttle point which defines a flow resistance for the suction flow from the control chamber through suction passage to the vacuum supply side”) is provided from the intake side (suction chamber 20, figure 1), through the throttle passage (throttle point 66, figure 1)  into the control space (control space 48, figure 1) and continues from the control space (control space 48, figure 1) through the supply connection (vacuum supply side 38a,38b, figure 1)
and wherein the throttle passage (throttle point 66, figure 1) is formed in such a way that a flow resistance for flows is defined by the throttle passage (throttle point 66, figure 1)  in such a way that, in the case of free suction at a state of the intake side (suction chamber 20, figure 1), which allows for a free inflow, a negative pressure in relation to the intake side (suction chamber 20, figure 1), occurs in the control space (control space 48, figure 1) on account of the flow resistance, and wherein the flexible partition wall (flexible dividing wall 46, figure 1) is designed in such a way that 
it is deformable due to the negative pressure (“the dividing wall is therefore deformed based on the static pressure difference that develops on the two sides of the dividing wall as a result of the flow from the suction side into the control space”)occurring in the control space (control space 48, figure 1) in the case of free suction, characterized in that a sealing protrusion (sealing portion 56, figure 1) protruding into the interior of the control space (control space 48, figure 1) and an associated seal seat (assigned seat 60, figure 1) are provided within the control space (control space 48, figure 1) wherein the sealing protrusion (sealing portion 56, figure 1) and the seal seat (assigned seat 60, figure 1) are arranged in such a way that upon (flexible dividing wall 46, figure 1) in the case of free suction, the sealing protrusion (sealing portion 56, figure 1) is placed against the seal seat (assigned seat 60, figure 1) and wherein the sealing protrusion  (sealing portion 56, figure 1) and the seal seat (assigned seat 60, figure 1) are formed in such a way that, when the sealing protrusion (sealing portion 56, figure 1) is placed against the seal seat (assigned seat 60, figure 1; “ in the closed position the sealing lip-like region of the sealing section 56 surrounding the recess 58 rests against a sealing seat 60”) the flow path (“the suction passage can have a suction throttle point which defines a flow resistance for the suction flow from the control chamber through suction passage to the vacuum supply side”) the control space (control space 48, figure 1).
Regarding claim 2, Esiele teaches the throttle passage (throttle point 66, figure 1)   opens with an outlet opening (housing opening 58, figure 1)  into the control space (control space 48, figure 1), and wherein the sealing protrusion (sealing portion 56, figure 1)  and seal seat (assigned seat 60, figure 1)  are arranged in such a way that, when the sealing protrusion (sealing portion 56, figure 1)  is placed against the seal seat (assigned seat 60, figure 1) , the outlet opening (housing opening 58, figure 1)  is closed ( “ in the closed position the sealing lip-like region of the sealing section 56 surrounding the recess 58 rests against a sealing seat 60”).
Regarding claim 3, Esiele teaches the flexible partition wall (flexible dividing wall 46, figure 1)  extends inside the valve housing in such a way that the control space (control space 48, figure 1) extends on one side of the flexible partition wall (flexible dividing wall 46, figure 1)  and an intake-side space (area inside of elements 6, 8,figure 1) extends on the other side of the flexible partition wall (flexible dividing wall 46, figure 1) , wherein said intake-side space (suction side 40a, 40b, figure 1) is connected to the control space (control space 48, figure 1) by the throttle passage (throttle point 66, figure 1).
Regarding claim 5, Eisele teaches the sealing protrusion (sealing portion 56, figure 1) has a recess (recess 58, figure 1) which is open toward the control space (control space 48, figure 1), said sealing protrusion in particular being funnel- shaped (“a conical or suction-bell shaped recess”).
Regarding claim 6, Eisele teaches herein the throttle passage (throttle point 66, figure 1 “ the throttle point is formed as a through-passage”) opens into the recess (recess 58, figure 1).
Regarding claim 7, Eisele teaches the throttle passage (throttle point 66, figure 1 "the throttle point is formed as a through-passage”) is designed as a channel through the flexible partition wall (flexible dividing wall 46, figure 1), which opens into the outlet opening (housing opening 58, figure 1) at a surface of the flexible partition wall (flexible dividing wall 46, figure 1)  which faces the control space (control space 48, figure 1), .
Regarding claim 9, Eisele teaches the flexible partition wall (flexible dividing wall 46, figure 1)  has attachment areas (connection between flexible dividing wall 46 and valve housing 32a,32b, figure 1), and the outlet opening (housing opening 58, figure 1) is arranged centrally between the attachment areas (connection between flexible dividing wall 46 and valve housing 32a,32b, figure 1).
Regarding claim 10, Eisele teaches wherein the flexible partition wall (flexible dividing wall 46, figure 1) is designed and arranged in such a way that it can snap bistably into a first configuration and a second configuration (see movement of flexible dividing wall 46, in figure 1) wherein, in the first configuration, the sealing protrusion (sealing portion 56, figure 1)  is placed against the seal seat (assigned seat 60, figure 1), and in the second configuration, the sealing protrusion (sealing portion 56, figure 1)  is spaced apart from the seal seat (assigned seat 60, figure 1).
(suction gripping device 10, figure 1) according to claim 1, characterized in that the seal seat (assigned seat 60, figure 1) is designed as a section (figure 1) of the valve housing (valve housing 32a, 32b, figure 1), said section (figure 1) protruding into the control space (control space 48, figure 1).
Regarding claim 14, Eisele teaches wherein the sealing protrusion (sealing portion 56, figure 1) is arranged on the valve housing (valve housing 32a, 32b, figure 1) and protrudes into the control space (control space 48, figure 1), , and wherein the seal seat (assigned seat 60, figure 1) is arranged on the flexible partition wall (flexible dividing wall 46, figure 1) .
Regarding claim 16, Eisele teaches herein the flexible partition wall (flexible dividing wall 46, figure 1) is designed in such a way and arranged in a tensioned (described in claim 6) manner in such a way that the sealing protrusion (sealing portion 56, figure 1)  and the seal seat (assigned seat 60, figure 1) are pretensioned in a position spaced apart from one another.
(flexible dividing wall 46, figure 1)  is designed in such a way and arranged in a tensioned manner in such a way that the sealing protrusion (sealing portion 56, figure 1)  and the seal seat (assigned seat 60, figure 1) are pretensioned in a position spaced apart from one another.
Regarding claim 19, Eisele teaches the sealing protrusion (sealing portion 56, figure 1) has a recess (recess 58, figure 1) which is open toward the control space (control space 48, figure 1), said sealing protrusion in particular being funnel- shaped (“a conical or suction-bell shaped recess”).
Regarding claim 20, Eisele teaches wherein the flexible partition wall (flexible dividing wall 46, figure 1) is designed and arranged in such a way that it can snap bistably into a first configuration and a second configuration (see movement of flexible dividing wall 46, in figure 1) wherein, in the first configuration, the sealing protrusion (sealing portion 56, figure 1)  is placed against the seal seat (assigned seat 60, figure 1), (sealing portion 56, figure 1)  is spaced apart from the seal seat (assigned seat 60, figure 1).
Claim(s) 1-7,9,12-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmalz et al. (DE19814262C2), hereinafter Schmalz.
Regarding claim 1, Schmalz teaches 
suction device ( abstract, figures 1 &2) a valve housing (elements 6,8 put together, figure 1) which encloses a valve interior (area inside of elements 6, 8,figure 1) and which has a supply connection (vacuum producing side 2, figure 1) for connecting to a vacuum supply, and an intake side (suction side 4, figure 1),
 - a flexible partition wall (elastically deformable region 26, figure 1) which runs in such a way that a control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) extends on one side of the flexible partition wall (elastically deformable region 26, figure 1) inside the valve housing (elements 6,8 put together, figure 1), and that the intake side (suction side 4, figure 1) lies on the other side of the flexible partition wall (elastically deformable region 26, figure 1), wherein the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) is connected to the supply connection (vacuum producing side 2, figure 1) and the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) is connected to the intake side (suction side 4, figure 1) via a throttle passage (sleeve like section, inside of 28, figure 1) in such a way that a flow path (from the suction side 4 to the supply connection 2) is provided from the intake side (suction side 4, figure 1) through the throttle passage (sleeve like section, inside of 28, figure 1) into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) and continues from the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) through the supply connection (flow connection space 34, 36 to supply connection 2, figures 1 &2), 
and wherein the throttle passage (sleeve like section, inside of 28, figure 1) is formed in such a way that a flow resistance for flows is defined by the throttle passage (sleeve like section, inside of 28, figure 1) in such a way that, in the case of free suction at a state of the intake side (suction side 4, figure 1) which allows for a free inflow, a negative pressure in relation to the intake side (suction side 4, figure 1) occurs in the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) on account of the flow resistance, and wherein the flexible partition wall (elastically deformable region 26, figure 1) is designed in such a way that it is deformable due to the negative pressure occurring in the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) in the case of free suction, characterized in that a sealing protrusion (sleeve like section 28, figure 1) protruding into the interior of the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) and an associated seal seat (sealing seat 20, figure 1) are provided within the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2), wherein the (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are arranged in such a way that upon deformation of the flexible partition wall (elastically deformable region 26, figure 1) in the case of free suction, the sealing protrusion  (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1), and wherein the sealing protrusion  (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are formed in such a way that, when the sealing protrusion  (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1), the flow path (from the suction side 4 to the supply connection 2) through the throttle passage (sleeve like section, inside of 28, figure 1) into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) is interrupted within the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2).
Regarding claim 2, Schmalz teaches wherein the throttle passage (sleeve like section, inside of 28, figure 1) opens with an outlet opening (see figure 1) into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2), and wherein the sealing protrusion (sleeve like section 28, figure 1) and seal seat (sealing seat 20, figure 1) are arranged in such a way that, when the sealing protrusion (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1; see claim 22), the outlet opening (see figure 1, abstract) is closed.
(elastically deformable region 26, figure 1) extends inside the valve housing in such a way that the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) extends on one side of the flexible partition wall (elastically deformable region 26, figure 1) and an intake-side space (flow channel, figure 1) extends on the other side of the flexible partition wall (elastically deformable region 26, figure 1), wherein said intake-side space (flow channel 12, figure 1) is connected to the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) by the throttle passage (sleeve like section, inside of 28, figure 1).
Regarding claim 4, Schmalz teaches wherein a suction body (metallic components 10, figure 1) is provided for application to an object to be suctioned, wherein the suction body (metallic component 10, figure 1) is arranged on the valve housing (elements 6,8 put together, figure 1), and wherein the flexible partition wall (elastically deformable region 26 bottom portion is within metallic component 10, figure 1) extends within the suction body (metallic components 10, figure 1).
Regarding claim 5, Schmalz teaches wherein the sealing protrusion (sleeve like section 28, figure 1) has a recess (see figure 1) which is open toward the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2), said sealing protrusion in particular being funnel- shaped.
(sleeve like section, inside of 28, figure 1) opens into the recess (see figure 1).
Regarding claim 7, Schmalz teaches herein the throttle passage (sleeve like section, inside of 28, figure 1) opens into the recess (see figure 1).
Regarding claim 9, Schmalz teaches wherein the flexible partition wall (elastically deformable region 26, figure 1) has attachment areas (see connection between elastically deformable region 26 and and 14, figures 1 and 2), and the outlet opening (see figure 1) is arranged centrally between the attachment areas (see connection between elastically deformable region 26 and and 14, figures 1 and 2).
Regarding claim 12, Schmalz teaches that the seal seat (sealing seat 20, figure 1) is designed as a section (figure 1) of the valve housing (elements 6,8 put together, figure 1), said section (figure 1) protruding into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2).
Regarding claim 13, Schamlz teaches the sealing protrusion (sleeve like section 28, figure 1) is arranged on the flexible partition wall (elastically deformable region 26, figure 1), in particular being monolithically formed with the flexible partition wall (elastically deformable region 26, figure 1).
Regarding claim 16, Schamlz teaches wherein the flexible partition wall (elastically deformable region 26, figure 1) is designed in such a way and arranged in a tensioned manner in such a way that the sealing protrusion (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are pretensioned in a position spaced apart from one another.
Regarding claim 17, it is noted that claim 17 shares the same features as claims 1,2 and 3 so therefore the same rejection applies. 
Regarding claim 18, it is noted that claim 18 shares the same features as claims 1,2 and 4 so therefore the same rejection applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723